DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a device that mixes or permits mixing. The claim recites a mixing device .

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a mixing device for producing a liquid mixture that is only recited to comprise four liquids as components. Because the intent of the device is the production of a mixture, it is not clear if the four liquids from the kit must be separate or if they can be mixed, given the intent of the “device”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pflederer et al. (US PGPub No. 2002/0123438).
The claim recites a device whose intent is to produce a mixture of liquids and that is only recited to comprise four liquids. The claim does not specify whether the kit components have been mixed or are separate, nor does the claim require that the four 
Pflederer et al. disclose a clear shampoo that is pseudoplastic (see abstract and paragraph 67). An example in a mixing vessel is disclosed as containing 0.9 wt% disodium lauroamphodiacetate (amphoteric surfactant), 3 wt% sodium laureth sulfate (anionic surfactant ), 2.88 wt% polyoxyethylene 80 sorbitan nonolaurate (non-ionic surfactant), and 4.5 wt% cocoamidopropyl betaine (amphoteric surfactant) (see paragraphs 58-60 and example 1).  These surfactants total more than 10 wt%. Therefore claim 10 is anticipated by Pflederer et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (previously cited) in view of Merritt et al. (previously cited).
Salem et al. teach a kit exemplified with four shampoo (base) preparations (see abstract, paragraphs 20-21, and example 1). The kit is designed to permit consumer selection of the particular composition best suited for the condition of the hair and scalp at a given time (see abstract and paragraph 17). The preparations each include amphoteric surfactant(s), anionic surfactant(s), and nonionic surfactant(s) (see table 10). In addition to the mild cleansing action attributed to amphoteric surfactant, anionic surfactant, or nonionic surfactant ingredients that Salem et al. assign to the included surfactants, foam boosting agents are also included that are themselves surfactants that fall within these categories (see table 9 and paragraphs 118, 121, and 123-125). The amphoteric surfactant, anionic surfactant, and nonionic surfactant ingredients then total 
Merritt et al. teach that detergent compositions that are applied to the hair are typically thickened to facilitate application. The viscosity of the compositions is limited by the size of the passage through which they must pass in their dispensers (see column 2 lines 7-9). When the viscosity is too low, the composition will continue to drip from the orifice of the dispenser after each use (see column 2 lines 9-12).  To alleviate this issue, Merritt et al. teach the inclusion of polymers that confer a pseudoplastic rheology to the composition (see column 2 lines 13-27). Several varieties of polymers with this functionality are detailed that are included (see column 2 lines 16-35 and column 4 lines 25-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polymer system of Merritt et al. that confers pseudoplasticity to the compositions of Salem et al. This modification would .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. in view of Merritt et al. as applied to claims 1-2, 4, and 10 above, and further in view of Ranjan et al. (previously cited).
Salem et al. in view of Merritt et al. render obvious the limitations of instant claim 1. The kit provides consumer based selection of cleansing and conditioning preparations based upon the hair and scalp condition. A single pack provides 4 shampoo preparations with the claimed surfactant blend. The presence of 8 compositions with the surfactant blend is not explicitly recited.
Ranjan et al. teach marketing strategies for personal care products (see abstract). They teach that multi-packs can enhance consumers’ purchase quantities such as via bulk buying and reduce manufacturing costs due to less expensive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the kit of Salem et al. in view of Merritt et al. as a two pack based upon Ranjan et al.  The result would provide a kit with 8 compositions with the claimed surfactant blend. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It also would have been obvious as a duplication of parts where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VIB). The instant applicant has detailed no new or unexpected result due to the number of base liquids in the kit. Therefore claim 8 is obvious over Salem et al. in view of Merritt et al. and Ranjan et al.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. in view of Merritt et al. as applied to claims 1-2, 4, and 10 above, and further in view of Piterski et al. (previously cited).
Salem et al. in view of Merritt et al. render obvious the limitations of instant claim 1. The kit includes shampoo compositions with varying overall proportions of mild surfactants, where the cocamidopropyl betaine (amphoteric surfactant, alkylamidoalkyl betaine) is present at 1.75-2.3 wt%, ammonium laureth sulfate (anionic surfactant, alkyl ether sulfate) is present at 3.5 wt%, and the cocamide monoethanolamine (nonionic 
Piterski et al. teach a mild cleansing composition envisioned as a shampoo (see claim 39). The composition is envisioned to include nonionic surfactant, anionic surfactant, and amphoteric surfactant that total 20 wt% or less (see paragraph 101). They detail the anionic surfactant is present at 0.1 to 10 wt%, the amphoteric surfactant is present at 0.1 to 5 wt%, and the nonionic surfactant is present at 0.5 to 12 wt% (see paragraph 23-27). The anionic ammonium laureth sulfate that is also exemplified by Salem et al. is also preferred by Piterski et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of ammonium laureth sulfate as suggested by Piterski et al. in the composition of Salem et al. in view of Merritt et al. This modification would have been obvious because Piterski et al. teach a range of proportions for a similar shampoo composition that are suitable for this surfactant and there is no evidence of the criticality of the instantly claimed range. Further, Salam et al. suggest variations in the proportion of surfactant in the composition and this would necessitate the variation of the proportion of the individual surfactants that are included. The result is an overlapping range of proportions for the anionic alkyl ether sulfate; thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness .

 Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Merritt et al. and Ranjan et al.
Dörschner et al. teach a composition provided in two liquid portions (base liquids) (see paragraph 1). Composition 3 of example 2 provides sodium laureth sulfate at 9.5 wt%, cocamidopropyl betaine at 3.8 wt%, and PEG-40 hydrogenated castor oil at 0.5 wt% in portion 1 and sodium laureth sulfate at 9 wt%, cocamidopropyl betaine at 4 wt%, PEG-40 hydrogenated castor oil at 0.2 wt%, and disodium PEG-5 sulfosuccinate lauryl citrate in portion 2. Sodium laureth sulfate is an anionic surfactant, cocamidopropyl betaine is an amphoteric surfactant, and PEG-40 hydrogenated castor oil is a nonionic surfactant. The amphoteric, anionic, and nonionic surfactants total more than 10 wt% in each portion of the composition. Dörschner et al. additionally teach other anionic 
Merritt et al. teach that detergent composition that are applied to the hair are typically thickened to facilitate application. The viscosity of the composition is limited by the size of the passage through which it must pass in its dispenser (see column 2 lines 7-9). When the viscosity is too low, the composition will continue to drip from the orifice of the dispenser after each use (see column 2 lines 9-12).  To alleviate this issue, Merritt et al. teach the inclusion of polymers that confer a pseudoplastic rheology to the composition (see column 2 lines 13-27). Several of varieties of polymers with this functionality are detailed (see column 2 lines 16-35).
Ranjan et al. teach marketing strategies for personal care products (see abstract). They teach that multi-packs can enhance consumers’ purchase quantities such as via bulk buying and reduce manufacturing costs due to less expensive packaging (see page 19 second column last partial paragraph-page 20 first column first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polymer system of Merritt et al. that confers pseudoplasticity to the highlighted example of Dörschner et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., pseudoplasticity and drip-free dispensing). It also would have been obvious to provide the kit of Dörschner et al. in view of Merritt et al. as a two pack or four pack based upon Ranjan et al. The result would provide a kit with 4 compositions or 8 compositions, respectively, with the claimed surfactant blend. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It also would have been obvious as a duplication of parts where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VIB). In light of the teachings of Dörschner et al., it additionally would have been obvious to further modify the highlighted example by adding sodium dioctyl sulfosuccinate to portion 1 and/or exchanging sodium dioctyl sulfosuccinate for the disodium PEG-5 sulfosuccinate lauryl citrate in portion 2 (see instant claims 5-6). These modifications would have been obvious because Dörschner et al. envision this surfactant in their compositions as well as point to the benefit of combinations of anionic surfactants in their compositions. The modification of portion 2 would have additionally been obvious as the simple substitution of one known element for another in order to yield a .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Merritt et al. and Ranjan et al. as applied to claims 1, 5-6, and 8-10 above, and further in view of Adamy et al. (US PGPub No. 2019/0060200).
Dörschner et al. in view of Merritt et al. and Ranjan et al. render obvious the limitations of instant claim 1. In addition, the highlighted portion 2 composition also includes guar hydroxypropyltrimonium chloride at 0.1 wt% (see instant claim 13). 
Adamy et al. detail guar hydroxypropyltrimonium chloride sold under eh commercial names Jaguar®C-162, Jaguar® Excel, and Jaguar® Optima as alternatives for one another that are preferred for use as conditioning agents in personal care compositions (see paragraphs 102-103). The instant disclosure details Jaguar® Optima as an example of a guar hydroxypropyltrimonium chloride in accordance with instant claim 7 and 13 (see insnt specification paragraph 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Jaguar® Optima as the guar hydroxypropyltrimonium chloride in the modified composition of Dörschner  et al. because Dörschner et al. in light of Adamy et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome because Adamy et al. teach a preferable set of guar hydroxypropyltrimonium chloride options that overlap with those of Dörschner et al. Therefore claims 7 and 13 are obvious over Dörschner et al. in view of Merritt et al., Ranjan et al., and Adamy et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Merritt et al., Ranjan et al., and Adamy et al. as applied to claims 7 and 13 above, and further in view of Somboon et al. (previously cited).
Dörschner et al. in view of Merritt et al., Ranjan et al., and Adamy et al.

Somboon et al. teach the inclusion of guar hydroxypropyltrimonium chloride in a shampoo as a particularly preferred cationic performance enhancing polymer (see abstract and paragraphs 87 and 101-102). These polymers are envisioned at 0.01 to 5 wt% of the composition (see paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of guar hydroxypropyltrimonium chloride in the composition of Dörschner et al. in view of Merritt et al., Ranjan et al., and Adamy et al. based upon Somboon et al. because this range was known as suitable for similar compositions and embraces the exemplified values of Dörschner et al. (see examples 1 and 2). This modification yields a range that overlaps with the instantly claimed range, thereby rendering it obvious (see MPEP 2144.05). Therefore claim 14 is obvious over Dörschner et al. in view of Merritt et al., Ranjan et al., Adamy et al., and  Somboon et al. 

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Merritt et al. and Ranjan et al. as applied to claims 1, 5-6, and 8-10 above, and further in view of Russo et al. (previously cited) as evidenced by the Convergent Cosmetics reference (previously cited) and the DKSH reference (previously cited).

	Russo et al. teach shampoo that includes cocamide monoethanolamine (see example V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cocamide monoethanolamine for the PEG-40 hydrogenated castor oil in the modified highlighted compositions of Dörschner et al. This modification would have been obvious because cocamide monoethanolamine is envisioned in the composition as a nonionic surfactant and specifically in shampoos, as taught by Russo et al. Further, the HLB of both surfactants is nearly the same .

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered, but they are not persuasive in regard to the rejections under 35 USC 103. The amendment to the claims overcomes the objection. The applicant’s argument that nitrogen content in guar hydroxypropyltrimonium chloride is conventionally known to be calculated via a standard technique called the Kjeldahl method is persuasive because this method .

Regarding rejections over Salem et al. in view of others:
The applicant argues that the kit of Salem et al. is not intended as a set of compositions for production of a body treatment composition. As noted in the rejections, the intended use of a claimed product does not patentably distinguish the claimed invention over the prior art when it does not result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the four shampoo compositions of Salem et al. can be combined into a single composition. The applicant has provided no evidence that a combination of the four compositions would be incompatible for any reason concerning its application to a body. Therefore, the intended use of being able to prepare a body treatment composition is met by the kit of Salem et al.
The applicant incorrectly argues that no citation was given for the total amount of anionic, amphoteric, and non-ionic surfactants included in the four compositions detailed in example 1, specifically table 9, that are highlighted in the rejection. To the contrary, the rejection noted that the compounds listed functionally as mild cleansers and foam boosters are all in these categories. The addition of their proportions yields the totals that were provided in the rejection. Thus, the table in the highlighted example itself and simple arithmetic are the source for the surfactant mixture totals. The rejection cited the paragraphs in the Salem et al. that categorize each of these compounds as anionic, amphoteric, or non-ionic surfactants. The fact that Salem et al. do not include 
The applicant additionally stresses the use of the phrase “consisting of” in the recitation of the surfactants in the surfactant mixture. They argue that this precludes the presence of foam boosting agents and emollients in the instant composition.  However, the compositions are drafted with “comprising” language and there are no limitations on the presence of other ingredients, such as foam boosters and emollients, in the composition. Moreover, the attachment of the monikers “foam booster” or “foam boosting” does not change the fact that the compounds classified in the example of Salem et al. in these categories are also amphoteric surfactants or nonionic surfactants.
The applicant argues that no mixing device is detailed by Salem et al. in view of Merritt et al. Claim 10 simply entitles the components of claim 1 as a “mixing device for producing a liquid mixture”. No other components are recited as necessary, thus the kit of claim 1 is sufficient to meet the limitations of the claim.
The applicant notes the teachings of Merritt et al., Ranjan et al., Piterski et al., but discounts them as not teaching the kit limitations. The kit limitations are met by Salem et al. as detailed. The applicant additionally argues that Piterski et al. would not be referenced in the production of a thickened non-foaming composition because they teach a foaming thin liquid. It is not clear what relevance a “thickened non-foaming” composition has to the instant rejections. Neither Salem et al. nor the instant claims recite their compositions to be non-foaming. In fact, the relied upon example of Salem et al. has surfactants that they term foam booster/boosting. The apparent attempt by the 

 Regarding rejections over Dörschner et al. in view of others:
The applicant argues that the composition of Dörschner et al. would not have been delivered as instantly intended. The applicant is reminded that the claims are drawn to a product and not a method, thus the only issue in regard to the intended use of the claimed product and the prior art is whether the prior art is capable of performing the intended use. The compositions of Dörschner et al. are taught to be mixed with one another, therefore the intended use of the instant claims is met. 
The applicant additionally argues that Dörschner et al. do not provide the required number of compositions in their kit, but the argument neglects to address the reference cited to modify the teachings of Dörschner et al. in regard to this limitation. In addition, the applicant also does not address the obviousness of modifying Dörschner et al.  with the polymers of Merritt et al. to confer the benefits associated with a viscoelastic composition. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615